Exhibit 10.1

     
(TOPSPIN LOGO) [w58994w5899401.gif]
  TopSpin Medical (Israel) Ltd.

     
To:
  May 19, 2008

Mr. Erez Golan
Re: Amendment to Consulting Agreement
Dear Sir,
This is to document the agreement reached between TopSpin Medical (Israel) Ltd.
(the “Company”) and yourself, regarding the amendment of your consulting
agreement with the Company dated September 25, 2007 (the “Consulting
Agreement”), effective as of August 15, 2008, as follows:

1.   Section 2 of the Consulting Agreement shall be replaced in its entirety, to
be read as follows:

“During the Consulting Period, Consultant shall provide Company with such
consulting services as may be reasonably requested by the Company or as may be
reasonably expected from Consultant as part of his obligations as a Board
member, including attendance at meetings of the Board of Directors of the
Company’s parent corporation, TopSpin Medical, Inc. (the “Services”) to the best
of his ability. The Services requested by the Company, other than Consultant’s
obligations as Board member, will be provided to the Company at such times
during the term as shall be coordinated between the Consultant and the Company’s
CEO. When traveling for the Company, flights to Europe shall constitute one half
of one day of Services and intercontinental flights shall constitute one day of
Services. The Company will provide the Consultant with business cards referring
to the Consultant as an Executive Director.”

2.   Section 4.1 of the Consulting Agreement shall be amended in its entirety,
to be read as follows:

“In consideration of the Services, the Company agrees to pay the Consultant a
fee of NIS 6200 per each day of Services actually provided, plus value added tax
(“Consulting Fee”). All amounts shall be paid against provision of a valid
value-added tax receipt. A working day of at least 8 hours in which Services
were provided shall be considered a full day of Services. For any number hours
in which Services were provided which does not constitute a full day of
Services, the Company shall pay the Consultant the pro-rata part of the daily
Consulting Fee.”
All other terms and conditions of the Consulting Agreement not specifically
amended herein shall remain unchanged and in full force and effect.
Please confirm your consent to the abovementioned by returning an executed copy
of this letter.

            TopSpin Medical (Israel) Ltd.
      By:   /s/Yaron Tal         Title: CEO              By:   /s/Eyal Kolka    
    Title: CFO           

     
I confirm and agree to the above:
   
/s/ Erez Golan
 
    
Erez Golan
   

